Title: From George Washington to Brigadier General William Maxwell, 25 March 1779
From: Washington, George
To: Maxwell, William


Sir.
Head Quarters—Middlebrook 25th March 1779.
I was favored with the receipt of your letter of the 17th int.
If you have any knowledge of the country which lays between Niagara and our settlements I shall be obliged by your deliniating with as much exactness as you are able the different Indian villiages—the best routes which lead to them—their names—the nature of the country whether hilly or swampy—the waters—and such obstruction⟨s⟩ as may be in the way. You will distinguish between what you know from actual observation and what you may have drawn from the accounts and observation of others. take no noti⟨ce⟩ of my having made these enquiries.
You will be pleased to gra⟨nt⟩ a flag in the present instance fo⟨r⟩ the flour & beef for the use of th⟨e⟩ State prisoners in the hands of th⟨e⟩ enemy. But mention t⟨o⟩ Mr Boudinot as the business is of a State nature it may in future b⟨e⟩ most eligible to obtain permission from the governor, which when o⟨btained⟩ will be sufficient for you to grant a Flag ⟨on⟩.
        I hope your intercourse ⟨with⟩ New York is not totally at an end⟨. I have⟩ heard nothing from thence for a long w⟨hile,⟩ nor from you since the 17th. Have yo⟨u⟩ not yet learned what Fleet that is ⟨that⟩ appeared off the Hook last week? fr⟨om⟩ whence & the contents? & what the Enemy appear to be abt in the City?
The express who takes this letter carries the Commissions for the officer⟨s⟩ of your Brigade. I am
G.W.
